El Juez Asociado Sr. Hernández,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
, Considerando: que la cuestión traida á debate en la de-manda producida por Doña Cuadalupe Lecler y Diendoné, se *316refiere á nulidad de actuaciones en el procedimiento de apre-mio aún pendiente de nn juicio ejecutivo seguido contra la demandante, y por tanto no puede ser materia de un juicio declarativo, debiendo serlo, en su caso, de un incidente, con arreglo á los Artículos 741 y 744 de la Ley de Enjuiciamiento Civil, cuya ley marca también los trámites para su sustancia-ción; pero tal incidente sería inadmisible, por caber sola-mente en los juicios ejecutivos, los que nacen de cuestiones de competencia ó de acumulación de un juicio universal, según el Artículo 1478 de la ley citada.
Vistos los textos legales anteriormente citados.
Se confirma el auto apelado de 31 de Marzo del año próxi-mo pasado, con su concordante de 14 de Abril siguiente, con las costas á la parte recurrente; y con certificación de esta resolución, devuelvánse los autos á la Corte de Distrito de Mayagüez á los fines procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Pigueras y MacLeary.
El Juez Asociado Sr. Sulzbacfier no formó Tribunal en la vista de este caso.